Case 2:16-cv-06599-JGB-E Document 106-6 Filed 10/05/20 Page 1 of 3 Page ID #:1960




                            Exhibit E
Case 2:16-cv-06599-JGB-E Document 106-6 Filed 10/05/20 Page 2 of 3 Page ID #:1961


   From:               Brad Leimkuhler
   To:                 Michael Manning; Carrie Strand; Joe Manning; Tristan Jankowski; ehill@browngold.com; jweber@browngold.com
   Cc:                 Greg Hurley; Stacy Dominguez; Greg Care
   Subject:            RE: Robles v. Domino"s Pizza LLC Re Meet and Confer on Plaintiff"s Deficient Discovery Responses
   Date:               Monday, August 24, 2020 10:50:27 PM


   Mike,

   Please let me know your availability to meet and confer regarding the referenced letter on
   Wednesday or Thursday this week.

   Regarding the deposition of Plaintiff, please hold 9/14. We will send out a notice. Thanks.

   Regards,
   -Brad

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Thursday, August 20, 2020 3:31 PM
   To: Carrie Strand <CStrand@sheppardmullin.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   ehill@browngold.com; jweber@browngold.com
   Cc: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>; Greg
   Care <gpc@browngold.com>
   Subject: RE: Robles v. Domino's Pizza LLC Re Meet and Confer on Plaintiff's Deficient Discovery
   Responses

   Hi Brad,

   We are reviewing the letter referenced below and will be available in the next couple of days to
   discuss. In the meantime, with regard to the deposition of plaintiff, we are generally available any
   day beginning 9/2 through and including 9/18 with the exception of 9/10 and 9/15. Are there dates
   in that time frame that work for you?

   Thanks
Case 2:16-cv-06599-JGB-E Document 106-6 Filed 10/05/20 Page 3 of 3 Page ID #:1962




   From: Carrie Strand <CStrand@sheppardmullin.com>
   Sent: Monday, August 10, 2020 4:20 PM
   To: Joe Manning <jmanning@manninglawoffice.com>; Michael Manning
   <mike@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   ehill@browngold.com; jweber@browngold.com
   Cc: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>
   Subject: Robles v. Domino's Pizza LLC Re Meet and Confer on Plaintiff's Deficient Discovery
   Responses

   Dear Counsel

   Please find attached Defendant’s letter Re Meet and Confer. Hard copy to follow via U.S. Post.

   Should you require anything further please contact me. Thank you very much.

   Carrie Strand | Paralegal
   +1 714-424-8220 | direct
   CStrand@sheppardmullin.com


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com

   Attention: This message is sent by a law firm and may contain information that is privileged or
   confidential. If you received this transmission in error, please notify the sender by reply e-mail and
   delete the message and any attachments.
